UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6698


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

IRBY GENE DEWITT,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:04-cr-00795-TLW-4; 4:16-cv-02067-TLW)


Submitted: October 31, 2019                                   Decided: December 16, 2019


Before WILKINSON and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Irby Gene Dewitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Irby Gene Dewitt seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. See Slack v. McDaniel, 529
U.S. 473, 484 (2000); Miller-El v. Cockrell, 537 U.S. 322, 335–38 (2003). When the

district court denies relief on procedural grounds, the prisoner must demonstrate both that

the dispositive procedural ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right. See Slack, 529 U.S. at 484–85.

       We have independently reviewed the record and conclude that Dewitt has not made

the requisite showing. Accordingly, we deny Dewitt’s motion for appointment of counsel,

deny a certificate of appealability, and dismiss this appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2